Citation Nr: 1004233	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-24 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a 
right tibia stress fracture, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from August 1983 to 
December 1983.  The appellant also had unverified service in 
the United States Army Reserves (USAR) following his 
discharge from active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim.  The appellant submitted a Notice of 
Disagreement with this denial in September 2007 and timely 
perfected his appeal in June 2008.

In December 2009, the appellant presented sworn testimony 
during a personal hearing in St. Petersburg, Florida, which 
was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
appellant's claims file.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the appellant's current osteoarthritis of multiple joints is 
the result of a disease or injury in service and was not 
manifest to a degree of 10 percent or more within one year of 
discharge.


CONCLUSION OF LAW

Osteoarthritis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 1133, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
appellant's claim, a letter dated in August 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The August 2006 notice letter also 
informed the appellant of how VA determines the appropriate 
disability rating or effective date to be assigned when a 
claim is granted, consistent with the holding in 
Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claim, 
as well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify. 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records.  The 
appellant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claim.  In fact, the appellant stated that he had not 
received any treatment for his right leg whatsoever.  See 
Travel Board Hearing Transcript, December 11, 2009, p. 8.  
The Board notes that the appellant stated he continued to 
serve in the USAR following his discharge from active duty in 
December 1983.  While the appellant's USAR treatment records 
have not been associated with the claims file, the Board 
finds this is not prejudicial to the appellant, as he plainly 
stated that he did not seek any treatment for his right leg 
during his Reserve duty.  See Id. at pp. 11 - 12.  Further, 
the appellant stated that he did not suffer from any right 
leg pain at all until he suffered a left ankle fracture 
during the course of his employment in January 1993, years 
after his USAR duties were fulfilled.  See Id. at pp. 7 - 8.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The record indicates that the appellant participated in a VA 
examination in October 2006 and the results from that 
examination have been included in the claims file for review.  
The examination involved a review of the claims file, a 
thorough examination of the appellant, and an opinion that 
was supported by sufficient rationale.  Therefore, the Board 
finds that the examination is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant contends that he currently suffers from 
osteoarthritis in multiple joints due to his in-service 
stress fracture of the right tibia.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1131 (West 2002).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant has been diagnosed with osteoarthritis of 
multiple joints.  See VA Examination Report, October 31, 
2006.  Thus, element (1) of Hickson has been satisfied.

Review of the appellant's service treatment records does not 
establish that the appellant complained of or was treated for 
osteoarthritis in service.  The Board notes that the service 
treatment records establish that the appellant suffered from 
a stress fracture of the right tibia in September 1983.  
Regardless, however, the appellant was not diagnosed with 
osteoarthritis.  The appellant's entrance examination reports 
do not indicate that he suffered from osteoarthritis prior to 
entry into service.  See Standard Forms 88 and 93, Enlistment 
Examination Reports, April 26, 1983.  It does not appear that 
a separation examination report has been associated with the 
claims file.  Accordingly, element (2) of Hickson has been 
satisfied.  See Hickson, supra.

Additionally, there is no evidence the appellant sought 
treatment for or was diagnosed with osteoarthritis within one 
year of his discharge from service.  Thus, the presumption 
under 38 C.F.R. §§ 3.307, 3.309 is not for application.

The remaining question is whether a credible medical nexus 
exists between a disease or injury in service and the 
appellant's current disability.  The only evidence in support 
of the appellant's claim consists of his lay statements 
alleging that his currently diagnosed osteoarthritis is the 
result of service.  The Board acknowledges that the appellant 
is competent to give evidence about what he experiences; for 
example, he is competent to discuss his joint pain.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr, supra (lay testimony is competent to establish 
the presence of observable symptomatology).  However, the 
Board finds that the appellant's lay statements in the 
present case are outweighed by the negative service, post-
service treatment records (indicating osteoarthritis began 
many years after service), and the negative VA medical 
opinion cited below.

The appellant was afforded a VA examination in October 2006.  
At that time, the VA examiner noted the appellant's history 
of a stress fracture of the right tibia in September 1983 and 
diagnosed him with osteoarthritis of multiple joints and the 
residuals of a post-service left ankle fracture.  Upon 
physical examination, the VA examiner noted that there was no 
evidence of leg shortening, no bone or joint abnormality, no 
active infection, the weight-bearing joint was not affected, 
there was no foot evidence of abnormal weight-bearing, no 
genu recurvatum, no constitutional signs of bone disease and 
no malunion of the calcis or astragalus.  There was 
tenderness of the right anterior tibia (shin splint) but 
there was no swelling of the right lower leg.  The VA 
examiner opined that the appellant's current osteoarthritis 
was not caused by or a result of the stress fracture he 
suffered in service.  In support of this conclusion, the VA 
examiner noted that stress fractures heal in a few months at 
most.  The appellant had no further complaints while he was 
in service and did well for years until his left ankle 
fracture at work in 1993.  It was only at that time did he 
notice the right tibial area had shin splints because he was 
favoring his left leg.  See VA Examination Report, October 
31, 2006.  

Although the appellant has established that he currently 
suffers osteoarthritis, the evidence of record does not 
support a finding that this condition is the result of his 
right tibia stress fracture in service.  The appellant's 
claim fails on the basis of element (3) of Hickson.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.


ORDER

Entitlement to service connection for the residuals of a 
right tibia stress fracture, to include osteoarthritis, is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


